 



Exhibit 10.1
BIG LOTS 2006 BONUS PLAN

1.   NAME

  1.01.   The Big Lots 2006 Bonus Plan (the “Plan”) is hereby established by Big
Lots, Inc., to be effective as of January 29, 2006 (the “Effective Date”),
subject to approval by the Company’s shareholders no later than June 1, 2006.

2.   PURPOSE

  2.01.   The Plan is designed to: (a) assist the Company and its Affiliates in
attracting, retaining and motivating employees; (b) align Participants’
interests with those of the Company’s shareholders; and (c) qualify compensation
paid to Participants who are “Covered Associates” as “other performance-based
compensation” within the meaning of section 162(m) of the IRC or a successor
provision.

3.   DEFINITIONS

  3.01.   “Acquired Corporation” has the meaning ascribed in Section 3.07.    
3.02.   “Affiliate” means: (a) a “parent” or a “subsidiary” of the Company, as
those terms are defined in Code sections 424(e) and (f), respectively; and
(b) any other entity (other than the Company) regardless of its form that
directly or indirectly controls, is controlled by or is under common control
with, the Company within the meaning of Code section 414(b) but substituting
“50 percent” for “80 percent” when determining controlling interest under Code
section 414(b).     3.03.   “Base Salary” means as to a Performance Period, a
Participant’s actual gross salary rate in effect on the Determination Date. Such
salary shall be before: (a) deductions for taxes and benefits; and (b) deferrals
of salary pursuant to Company-sponsored plans.     3.04.   “Beneficiary” means
the person or persons entitled to receive the interest of a Participant in the
event of the Participant’s death.     3.05.   “Board” means the Board of
Directors of the Company.     3.06.   “Bonus” means a payment subject to the
provisions of this Plan.     3.07.   “Change of Control” means any one or more
of the following events: (a) any person or group [as defined for purposes of
Section 13(d) of the Exchange Act] acquires 35 percent or more of the
outstanding equity securities of the Company entitled to vote for the election
of directors; (b) a majority of the Board of Directors of the Company then in
office is replaced within any period of twelve months or less by directors not
nominated and approved by a majority of the directors in office at the beginning
of such period (or their successors so nominated and approved); or (c) any
person or group [as defined for purposes of Section 13(d) of the Exchange Act]
acquires assets of the Company having a gross fair market value equal to or more
than 40 percent of the gross fair market value of the Company. Provided,
however, the other provisions of this Section 3.07 notwithstanding, the term
“Change of Control” shall not mean any merger, consolidation, reorganization, or
other transaction in which the Company exchanges or offers to exchange
newly-issued or treasury Common Shares representing 20 percent or more, but less
than 50 percent, of the outstanding equity securities of the Company entitled to
vote for the election of directors, for 51 percent or more of the outstanding
equity securities entitled to vote for the election of at least the majority of
the directors of a corporation other than the Company or

1



--------------------------------------------------------------------------------



 



      an Affiliate (the “Acquired Corporation”), or for all or substantially all
of the assets of the Acquired Corporation.

  3.08.   “Committee” means the Compensation Committee of the Board, which shall
consist of not less than three (3) members of the Board each of whom is a
“non-employee director” as defined in Securities and Exchange Commission
Rule 16b-3(b)(3)(i), or as such term may be defined in any successor regulation
under Section 16 of the Securities Exchange Act of 1934, as amended. In
addition, each member of the Committee shall be an outside director within the
meaning of IRC section 162(m).     3.09.   “Common Shares” means the common
shares of the Company, its successors and assigns.     3.10.   “Company” means
Big Lots Inc., an Ohio Corporation, its successors and assigns and any
corporation which shall acquire substantially all its assets.     3.11.  
“Conditional Payment” means prepaying a Bonus before the date of current payment
in Section 6.02 and subjects the prepayment (or a portion thereof) to possible
return to the Company.     3.12.   “Covered Associate” means any Participant who
is expected to be a “covered employee” (in the Fiscal Year the Bonus is expected
to be payable) as defined in IRC section 162(m) and the regulations thereunder.
    3.13.   “Deferred Bonus Account” means the bookkeeping account established
under Section 6.04.     3.14.   “Determination Date” means as to a Performance
Period: (a) the first day of the Performance Period; or (b) such other date set
by the Committee provided such date will not jeopardize the Plan’s Bonus as
performance-based compensation under IRC section 162(m).     3.15.   “Eligible
Position” means an employment position with the Company or an Affiliate which
provides the employee in the position the opportunity to participate in the
Plan. The Committee (or its designee) determines Eligible Positions.     3.16.  
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.     3.17.   “Fiscal Year” means
the fiscal year of the Company (currently comprised of a 52/53 week fiscal year
which ends on the Saturday nearest to January 31).     3.18.   “IRC” means the
Internal Revenue Code of 1986, as amended from time to time, and any successor
along with relevant rules, regulations, and authoritative interpretations the
Internal Revenue Service issues.     3.19.   “Participant” means a key employee
of the Company or an Affiliate who has been approved for participation in the
Plan by the Committee (or its designee).     3.20.   “Performance Period” means
the period (which, with respect to a Covered Associate, may be no shorter than a
fiscal quarter of the Company) established by the Committee over which the
Committee measures whether or not Bonuses have been earned. In most cases, the
Performance Period will be a Fiscal Year. In the case of an inaugural
Performance Period or a promotion, the Performance Period may be less than a
Fiscal Year.     3.21.   “Tax” means any net income, alternative or add-on
minimum tax, gross income, gross receipts, commercial activity, sales, use,
consumer, transfer, documentary, registration, ad valorem, value

2



--------------------------------------------------------------------------------



 



      added, franchise, profits, license, withholding, payroll, employment,
unemployment insurance contribution, excise, severance, stamp, occupation,
premium, property, environmental or windfall profit tax, custom, duty, unclaimed
fund/abandoned property, or other tax, governmental fee or other like assessment
or charge of any kind whatsoever, together with any interest or any penalty,
addition to tax or additional amount imposed by any governmental authority
responsible for the imposition of any such tax.

4.   ELIGIBILITY AND PARTICIPATION

  4.01.   Approval. Each key employee of the Company or an Affiliate who is
approved for participation in the Plan by the Committee (or under the authority
conveyed by the Committee) shall be a Participant as of the date designated.    
4.02.   Termination of Approval. The Committee may withdraw its approval for
participation for a Participant at any time. In the event of such withdrawal,
the key employee concerned shall cease to be an active Participant as of the
date selected by the Committee. Nothing in this Section 4.02 shall permit
distribution of amounts credited to a Participant’s Deferred Bonus Account
before the time specified in Section 6.04.     4.03.   Transfers In, Out of and
Between Eligible Positions.

  (a)   A key employee may be approved for participation during a portion of a
Fiscal Year.

  (i)   With respect to employees who are not Covered Associates, an employee
newly hired or transferred into an Eligible Position shall have his/her
participation prorated during the first Fiscal Year provided employment or
transfer occurs at least two months prior to the end of the Fiscal Year.    
(ii)   An employee (other than a Covered Associate) transferred out of an
Eligible Position may receive a prorated Bonus at the discretion of the
Committee provided he/she served in the Eligible Position for at least two full
months during the Fiscal Year.     (iii)   With respect to Covered Associates
approved for participation during a portion of a Fiscal Year, see Section 5.03
as it would relate to Performance Periods that are not equivalent to a Fiscal
Year.

  (b)   Participants (who are not Covered Associates) transferring between
Eligible Positions having different Bonus formulas will receive Bonuses prorated
to months served in each Eligible Position. Generally, for Covered Associates
transferring between Eligible Positions, Section 5.03 shall apply to each
respective Performance Period applicable to the particular position unless an
employment agreement provides otherwise.

  4.04.   Termination of Employment.

  (a)   The Participant shall forfeit all rights to a bonus unless the
Participant is employed by the Company or an Affiliate on the day on which
payments determined under Section 6.02 are in fact made (or would have been made
if a deferred payment election under Section 6.04 had not been executed).
However, a Participant shall not forfeit a bonus for a performance period if the
Participant is employed by the Company or an Affiliate at the end of the
Performance Period and is involuntarily terminated by the Company or an
Affiliate without cause or terminates by reason of retirement, disability, or
death, after the end of the performance period, but before the bonus payment
date.

3



--------------------------------------------------------------------------------



 



  (b)   The Company shall have discretion to provide a pro-rated Bonus to a
Participant whose employment with the Company or an Affiliate terminated by
reason of retirement, disability, or death during a Performance Period.

5.   DETERMINATION OF BONUSES

  5.01.   In addition to the vesting requirements of Section 4.04, Bonuses will
vest solely on account of: (1) the attainment of one or more pre-established
performance objectives and (2) in the case of Covered Associates, the
certification described in Section 5.07.     5.02.   With respect to Bonuses for
Covered Associates, the material terms of the performance measure(s) must be
disclosed to, and subsequently approved by, the shareholders before the Bonus
payout is executed, unless the performance measures conform individually,
alternatively or in any combination of the performance criteria and the
application thereof in Appendix A.     5.03.   Prior to the completion of 25% of
any Performance Period (which, by example, may be a full Fiscal Year or some
potion thereof) or such earlier date as required under IRC section 162(m), the
Committee shall in its sole discretion, for each such Performance Period
determine and establish in writing a performance measure or performance measures
(in accordance with Section 5.02) applicable to the Performance Period to any
Covered Associate. Within the same period of time, the Committee (or its
designee) for each such Performance Period shall determine and establish in
writing the performance measures applicable to the Performance Period for
Participants who are not Covered Associates. Such pre-established performance
measures must state, in terms of an objective formula or standard, the method
for computing the amount of the Bonus payable to the Participant if the
objective(s) is (are) obtained. A formula or standard is objective if a third
party having knowledge of the relevant performance results could calculate the
amount to be paid to the Participant. The Committee may establish any number of
Performance Periods, objectives and Bonuses for any associate running
concurrently, in whole or in part, provided, that in so doing the Committee does
not jeopardize the Company’s deduction for such Bonuses under IRC section
162(m).     5.04.   On or prior to the date specified in Section 5.03, the
Committee, in its sole discretion, shall either; (a) assign each Participant a
target Bonus opportunity level expressed as a percentage of Base Salary or a
whole dollar amount (for Covered Associates, Base Salary must be fixed prior to
the establishment of performance objectives applicable to a particular
Performance Period); or (b) establish a payout table or formula for purposes of
determining the Bonus (if any) payable to each Participant. The Committee may
authorize a designee to establish a payout table or formula for those
Participants who are not Covered Associates.     5.05.   Each payout table or
formula:

  (a)   shall be in writing;     (b)   shall be based on a comparison of actual
performance to the performance objectives;     (c)   may include a “floor” which
is the level of achievement of the performance objective in which payout begins;
    (d)   shall include a ceiling (a/k/a “stretch”) which is the level of
achievement for the maximum Bonus payout percentage (subject to Section 5.09);
and

4



--------------------------------------------------------------------------------



 



  (e)   shall provide for a formula for the actual Bonus attainment in relation
to the Participant’s target Bonus, depending on the extent to which actual
performance approached, reached or exceeded the performance criteria goal
subject to Section 5.09.

  5.06.   In lieu of Bonuses based on a percentage of Base Salary
(Section 5.04), Bonuses may be based on a percentage or share of a Bonus pool.
The Committee (or its designee) shall determine (by the date specified in
Section 5.03) the total dollar amount available for Bonuses (or a formula to
calculate the total dollar amount available) known as a Bonus pool. The
Committee, in its sole discretion, may establish two or more separate Bonus
pools and assign the Participants to a particular Bonus pool. The Committee (or
its designee in the case of Participants who are not Covered Associates) shall
establish in writing a performance payout table or formula detailing the Bonus
pool and the payout (or payout formula) based upon the relative level of
attainment of performance goals. Each payout table or formula shall (a) be based
on a comparison of actual performance to the performance goals, (b) provide the
amount of a Participant’s Bonus or total pool dollars available (or a formula to
calculate pool dollars available), if the performance goals for the Performance
Period are achieved, and (c) provide for an actual Bonus (which may be based on
a formula to calculate the percentage of the pool to be bonused to a particular
Participant) based on the extent to which the performance goals were achieved.
The payout table or formula may include a “floor” which is the level of
achievement of the performance goals in which payout begins. In the case of
Bonuses which are stated in terms of a percentage of a Bonus pool, the sum of
the individual percentages for all Participants in the pool cannot exceed
100 percent. In no case shall a reduction in a Bonus of one Participant result
in an increase in another Participant’s Bonus.     5.07.   After the end of each
Performance Period or such earlier date if the performance objective(s) are
achieved, the Committee shall certify in writing, prior to the unconditional
payment of any Bonus, which performance objective(s) for the Performance Period
were satisfied and to what extent they were satisfied. The Committee (or its
designee) shall determine the actual Bonus for each Participant based on the
payout table/formula established in Section 5.05 or 5.06, as the case may be.  
  5.08.   The Committee, in its discretion, may cancel or decrease a Bonus
calculated under this Plan, but with respect to Covered Associates, may not
under any circumstances increase such Bonus calculated under this Plan.    
5.09.   Any other provision of the Plan notwithstanding, the maximum aggregate
Bonus payable to a Participant for a particular Fiscal Year may not exceed
$3,000,000.

6.   PAYMENT OF INCENTIVE BONUSES

  6.01.   In General

  (a)   Once a Bonus has vested and the amount thereof is determined, payment of
the Bonus (or the portion thereof not deferred under Section 6.04) shall be made
pursuant to Section 6.02 or, if properly and timely elected and permitted by IRC
section 409A (i.e. intended to avoid earlier income inclusion, interest and
additional taxes of IRC section 409A), shall be deferred in accordance with
Section 6.04.     (b)   To the extent that any Bonus under the Plan is subject
to IRC section 409A (or its successor), the terms and administration of such
Bonus shall comply with the provisions of IRC section 409A (or its successor)
and good faith reasonable interpretations thereof, and to the extent necessary
to achieve compliance, shall be modified, replaced, or terminated at the
discretion of the Committee.

  6.02.   Current Payment. A Participant’s Bonus for a Performance Period, which
is not deferred in accordance with the provisions of Section 6.04 hereof, and a
Participant’s Bonus, whether or not he/she elected

5



--------------------------------------------------------------------------------



 



      deferred-payment thereof, for the Fiscal Year in which his/her employment
terminates, shall be paid in immediately available funds to the Participant, or
his/her Beneficiary in the event of his/her death, on or before the fifteenth
day of the third month following the end of the Performance Period.

  6.03.   Conditional Payment. The Committee may authorize a Conditional Payment
of a Participant’s Bonus based upon the Committee’s good faith determination.
The Conditional Payment, at the discretion of the Committee (or, except for
Covered Associates, under authority granted to its designee) may be discounted
to reasonably reflect the time value of money for the prepayment. Conditional
Payments to Covered Associates shall only be made in circumstances where the
Covered Associate’s compensation deduction will not be jeopardized under IRC
section 162(m). The amount of the Conditional Payment that will be returned to
the Company is equal to the Conditional Payment less the Bonus payment that has
vested, if any. For example, if the floor (see Section 5.05) was not attained
for the performance goal or target for the Performance Period, all of the
Conditional Payment made for that Performance Period to the Participant must be
returned to the Company. Return of all or a portion of the Conditional Payment
shall be made reasonably soon after it is determined the extent to which the
performance goal or target was not achieved. Conditional payments shall not be
made in connection with bonuses that otherwise would be subject to IRC section
409A if paid in the ordinary course.     6.04.   Deferred Payment. Only
Participants who are employed by the Company or an affiliate of the Company that
is related to the Company through an 80 percent chain of ownership are permitted
to defer a Bonus under this Section 6.04.

  (a)   Highly Compensated Employees. If a Participant in this Plan is a highly
compensated employee who participates in the Big Lots, Inc. Supplemental Savings
Plan (the “Top Hat Plan”), elections to defer Bonus, elections as to the form of
distribution of the deferred amount, establishment of a deferred account,
distributions from the deferred accounts, and all other terms governing the
deferred payment of a Bonus shall be governed by the terms of the Top Hat Plan.
Any election to defer the Bonus of a Participant who participates in the Top Hat
Plan will result in an account administered under the Top Hat Plan.     (b)  
Other Employees. The terms governing the deferral of a Bonus for Participants
who do not participate in the Top Hat Plan are set forth below.

  (i)   Election. Before the first day of each Performance Period (or such other
date as is permissible to properly defer the Bonus for income tax purposes), a
Participant may irrevocably elect in writing to have a part or (if permissible
under IRC section 409A) all of a Bonus for the year under the Plan (but not less
than $5,000) deferred. At the same time, the Participant also shall elect the
form of distribution from the Deferred Bonus Account, from the choices set forth
in Section 6.04(b)(v). Such deferred payment shall be credited to a bookkeeping
reserve account which shall be established for the Participant and set up on the
books of the Company or an Affiliate and known as his/her “Deferred Bonus
Account”.     (ii)   Credits to Deferred Bonus Account. When a Participant has
elected to have a part or all of his/her Bonus credited to a Deferred Bonus
Account, the unpaid balance in such account shall be credited with a simple
annual interest equivalent, as follows: As of the May 1 next following the
Fiscal Year for which the deferred Bonus was paid, such Bonus shall become part
of the unpaid balance of such Deferred Bonus Account. Such Deferred Bonus
Account shall be credited on April 30 of each year with an amount equal to
interest on the unpaid balance of such account from time to time outstanding
during the year ending on such April 30 at the rate determined by adding
together the Three-month Treasury Bill rate on the last banking day prior to the
beginning of such year and the Three-month Treasury Bill rate in effect on the
last banking

6



--------------------------------------------------------------------------------



 



      days of each of the calendar months of April through March of such year
and dividing such total by 12. In the event that the Deferred Bonus Account
shall be terminated for any reason prior to April 30 of any year, such account
shall upon such termination date be credited with an amount equal to interest at
the average Three-month Treasury Bill rate determined as aforesaid on the unpaid
balance from time to time outstanding during that portion of such year prior to
the date of termination.     (iii)   Alternate Deferral Plans. The Committee, at
its discretion, may provide alternate deferral arrangements of which Bonuses
under this Plan may be included provided that such deferral arrangements conform
with IRC section 409A (i.e. intended to avoid earlier income inclusion, interest
and additional taxes of IRC section 409A).     (iv)   Trust Deposits. The
Committee, at its discretion, may establish an irrevocable trust in which the
assets of the trust are subject to the general creditors of the Company and/or
the Affiliate as the case may be. Such trust may upon the occurrence of certain
events, as determined by the Committee, receive assets equal to the value of all
Participants’ Deferred Bonus Accounts on the date of the event.     (v)  
Distribution upon Termination of Employment. Upon termination of a Participant’s
employment for any reason with the Company or an affiliate that is related to
the Company through an 80 percent chain of ownership, the Participant, or
his/her Beneficiary in the event of his/her death, shall be entitled to payment
of the entire Deferred Bonus Account in one lump-sum payment payable on the date
of the first regular payroll after the thirtieth day following the date of
termination of employment, or in ten annual installment payments payable as set
forth below, as elected by the Participant at the time the Participant elects to
defer all or part of his or her Bonus. The amount accumulated in such
Participant’s Deferred Bonus Account shall be paid in immediately available
funds. Distribution of installments over ten years shall be made as follows:

  (1)   The first annual payment shall be made on the date of the first regular
payroll after the thirtieth day following the date of termination of employment,
and shall be in an amount equal to the value of 1/10th of the total amount
credited to the Participant’s Deferred Bonus Account as of the end of the month
immediately preceding the date of termination.     (2)   A second annual payment
shall be made on the date of the first regular payroll after the start of the
Fiscal Year following the year during which the first anniversary of the date of
termination of employment occurs, and shall be in an amount equal to the value
of 1/9th of the amount credited (which includes accumulated interest) to the
Participant’s Deferred Bonus Account as of January 1 next following the first
anniversary of the termination of employment.     (3)   Each succeeding
installment payment shall be made on the date of the first regular payroll of
the succeeding Fiscal Year and shall be determined in a similar manner, i.e.,
the fraction of Participant’s Deferred Bonus Account balance to be paid out
shall increase each year to 1/8th, 1/7th, etc., until the tenth installment
which shall equal the then remaining balance of the Deferred Bonus Account.

      Notwithstanding any other provision of this Plan, in the case of a
Participant who is determined to be a specified employee for purposes of Code
section 409A (a)(2)(B), no payment required to be made under this Plan as a
result of termination of employment other than by death or Disability, shall be
made earlier than the date that is six months after termination. Instead,
payments in such a case shall be made or commence to be made on the first day of
the first month that

7



--------------------------------------------------------------------------------



 



      commences following the end of the six-month period following such
termination of service. Specified employees for purposes of this Section
6.04(b)(v) will be identified annually as of a date specified in writing by the
Committee. If no date is specified, the identification date is deemed to be
December 31.     (vi)   Distribution in Event of Financial Emergency. If
requested by a Participant while in the employ of the Company or an Affiliate
and if the Committee (or in the case of Participants who are not Covered
Associates, its designee) determines that an unforeseeable financial emergency
has occurred in the financial affairs of the Participant, all or a portion of
the Deferred Bonus Account of the Participant on the date the Participant makes
the request may be paid out at the sole discretion of the Committee (or its
designee) in an amount no greater than the amount reasonably necessary to
satisfy the emergency need (including amounts necessary to pay any Federal,
state or local income taxes reasonably anticipated to result from such
distribution). In order to qualify under this Section, the financial hardship
must be the result of an unforeseeable financial emergency. For this purpose, an
“unforeseeable financial emergency” is an extraordinary and unanticipated
emergency that is caused by an event beyond the control of the Participant (such
as an illness, accident or casualty) and that would result in severe financial
hardship to the Participant if the early distribution were not permitted. The
Participant must supply written evidence of the financial hardship and must
declare, under penalty of perjury, that the Participant has no other resources
available to meet the emergency, including the resources of the Participant’s
spouse and minor children that are reasonably available to the Participant. The
Participant must also declare that the need cannot be met by reimbursement or
compensation by insurance or otherwise, or by reasonable liquidation of the
Participant’s assets (or the assets of the spouse or minor children of the
Participant) to the extent such liquidation will not itself cause severe
financial hardship. Any such distribution shall be paid within 7 days of the
determination by the Committee that such a financial emergency exists.     (vii)
  Acceleration of Payment. Notwithstanding the provisions in Sections 6.04(b)(v)
and (vi), once distributions of the Deferred Bonus Account begin, if the amount
remaining in a Participant’s Deferred Bonus Account at any time is less than
$5,000, the Committee shall pay the balance in the Participant’s Deferred Bonus
Account in a lump sum.     (viii)   Beneficiary Designation.

  (1)   A Participant may designate a Beneficiary who is to receive, upon
his/her death or disability, the distributions that otherwise would have been
paid to him/her. All designations shall be in writing and shall be effective
only if and when delivered to the Secretary of the Company during the lifetime
of the Participant. If a Participant designates a Beneficiary without providing
in the designation that the Beneficiary must be living at the time of each
distribution, the designation shall vest in the Beneficiary all of the
distribution whether payable before or after the Beneficiary’s death, and any
distributions remaining upon the Beneficiary’s death shall be made to the
Beneficiary’s estate.     (2)   A Participant may from time to time during his
lifetime change his Beneficiary by a written instrument delivered to the
Secretary of the Company. In the event a Participant shall not designate a
Beneficiary as aforesaid, or if for any reasons such designation shall be
ineffective, in whole or in part, the distribution that otherwise would have
been paid to such Participant shall be paid to his estate and in such event the
term “Beneficiary” shall include his estate.

8



--------------------------------------------------------------------------------



 



  (ix)   Corporate Changes.

  (1)   Dissolution or Liquidation of Company. The Company shall cause the
dollar balance of a Deferred Bonus Account (adjusted to the end of the month
immediately preceding the date of dissolution or liquidation) to be paid out in
cash in a lump sum to the Participants, or their Beneficiaries as the case may
be, 60 days following the date of a corporate dissolution of the Company taxed
under IRC section 331.     (2)   Change of Control of Company. In the event of a
Change of Control of the Company, the Company may, within thirty days preceding
or twelve months following the Change of Control event, elect to terminate the
Plan and to distribute all Deferred Bonus Accounts under the Plan or take any
other actions that the Committee deems advisable in order to protect the
interests of the Participants (and Beneficiaries). In the event of a termination
of the Plan on Change of Control, all Deferred Bonus Accounts under the Plan,
and all accounts under any substantially similar arrangements, shall be paid
within twelve months of termination of the Plan.

7.   RIGHTS OF PARTICIPANTS

  7.01.   No Participant or Beneficiary shall have any interest in any fund or
in any specific asset or assets of the Company or an Affiliate by reason of any
account under the Plan. It is intended that the Company has merely a contractual
obligation to make payments when due hereunder and it is not intended that the
Company hold any funds in reserve or trust to secure payments hereunder. No
Participant may assign, pledge, or encumber his/her interest under the Plan, or
any part thereof, except that a Participant may designate a Beneficiary as
provided herein.     7.02.   Nothing contained in this Plan shall be construed
to give any associate or Participant any right to receive any Bonus other than
in the sole discretion of the Committee or any rights whatsoever with respect to
the Common Shares of the Company.

8.   NO EMPLOYEE RIGHTS

  8.01.   Nothing in the Plan or participation in the Plan shall confer upon any
Participant the right to be employed by the Company or an Affiliate or to
continue in the employ of the Company or an Affiliate, nor shall anything in the
Plan, or participation in the Plan amend, alter or otherwise affect any rights
or terms of employment or other benefits arising from that employment.

9.   ADMINISTRATION

  9.01.   Administration. The Committee shall have complete authority to
administer the Plan, interpret the terms of the Plan, determine eligibility of
associates to participate in the Plan, and make all other determinations and
take all other actions in accordance with the terms of the Plan and any trust
agreement established under Section 6.04(b)(iv). Any determination or decision
by the Committee shall be conclusive and binding on all persons who at any time
have or claim to have any interest whatever under this Plan.     9.02.  
Liability of Committee, Indemnification. To the extent permitted by law, the
Committee shall not be liable to any person for any action taken or omitted in
connection with the interpretation and administration of this Plan unless
attributable to his or her own bad faith or willful misconduct.     9.03.  
Expenses. The costs of the establishment, the adoption, and the administration
of the Plan, including but not limited to legal and accounting fees, shall be
borne by the Company. The expenses of

9



--------------------------------------------------------------------------------



 



      establishing and administering any trust under Section 6.04(b)(iv) shall
be borne by the trust; provided, however, that the Company shall bear, and shall
not be reimbursed by, the trust for any tax liability of the Company associated
with the investment of assets by the trust.     9.04.   Choice of Law. The
validity and effect of this Plan and the rights and obligations of all persons
affected hereby shall be construed and determined in accordance with the laws of
the State of Ohio, unless superseded by federal law, which shall govern
correspondingly.

10.   AMENDMENT OR TERMINATION

  10.01.   The Committee may modify or amend, in whole or in part, any or all of
the provisions of the Plan, except as to those terms or provisions that are
required by IRC section 162(m) to be approved by the shareholders, or suspend or
terminate the Plan entirely; provided, however, that no such modifications,
amendment, suspension or termination may, without the consent of the
Participant, or his Beneficiary in the case of his/her death, reduce the right
of a Participant, or his/her Beneficiary, as the case may be, to any Payment due
under the Plan. For the avoidance of doubt, the Committee may amend the Plan as
necessary to conform the Plan to the requirements of IRC section 409A.
Distributions of Deferred Bonus Accounts on termination of the Plan shall occur
only under the circumstances specified in Section 6.04(b)(ix) above.

11.   TAX WITHHOLDING

  11.01.   The Company or the employing Affiliate shall have the right to deduct
from all cash payments any federal, state, or local taxes or other withholding
amounts required by law or valid court order to be withheld with respect to such
cash payments. Amounts deferred will be taken into account for purposes of any
tax or withholding obligation under the Federal Insurance Contribution Act and
Federal Unemployment Tax Act, not in the year distributed, but at the later of
the year the services are performed or the year in which the rights to the
amounts are no longer subject to a substantial risk of forfeiture, as required
by IRC sections 3121(v) and 3306(r) and the regulations thereunder. Amounts
required to be withheld pursuant to IRC sections 3121(v) and 3306(r) shall be
withheld out of other current wages paid to the Participant by the Company or
the employing Affiliate, or, if such current wages are insufficient, out of the
amount of Bonus elected to be deferred. The determination of the Company or the
employing Affiliate regarding applicable income and employment tax withholding
requirements shall be final and binding on the Participant.

12.   SECTION 409A

  12.01.   It is intended that the Plan comply with IRC section 409A and the
Plan shall be construed, where possible, to comply with section 409A. Neither
the Company, the employing Affiliate, nor the Committee shall be obligated to
perform any obligation hereunder in any case where, in the opinion of the
Company’s Counsel, such performance would result in the violation of IRC section
409A. Should it be determined that any provision or feature of the Plan is not
in compliance with IRC section 409A, that provision or feature shall be null and
void to the extent required to avoid the noncompliance with IRC section 409A. To
the extent taxation of a Participant is required under IRC section 409A, the
Participant’s Deferred Bonus Account shall be distributed to the Participant (or
Beneficiary) in an amount equal to the amount required to be included in income
under section 409A.

10



--------------------------------------------------------------------------------



 



APPENDIX A
PERFORMANCE CRITERIA
Performance criteria imposed on Bonus opportunities will be derived using the
accounting principles generally accepted in the United States of America and
will be reported or appear in the Company’s periodic filings with the Securities
Exchange Commission (including Forms 10-Q and 10-K) or the Company’s annual
report to shareholders and will be derived from one or more (or any combination
of one or more) of the following:

  (a)   Income (loss) per common share from continuing operations;     (b)  
Income (loss) per common share;     (c)   Operating profit (loss), operating
income (loss), or income (loss) from operations (as the case may be);     (d)  
Income (loss) from continuing operations before unusual or infrequent items;    
(e)   Income (loss) from continuing operations;     (f)   Income (loss) from
continuing operations before income taxes;     (g)   Income (loss) from
continuing operations before extraordinary item and/or cumulative effect of a
change in accounting principle (as the case may be);     (h)   Income
(loss) before extraordinary item and/or cumulative effect of a change in
accounting principle (as the case may be);     (i)   Net income (loss);     (j)
  Income (loss) before other comprehensive income (loss);     (k)  
Comprehensive income (loss);     (l)   Income (loss) before interest and income
taxes (sometimes referred to as “EBIT”);     (m)   Income (loss) before
interest, income taxes, depreciation and amortization (sometimes referred to as
“EBITDA”);     (n)   Any other objective and specific income (loss) category or
non-GAAP financial measure that appears as a line item in the Company’s periodic
filings with the Securities and Exchange Commission or the annual report to
shareholders;     (o)   Any of items (c) through (n) on a weighted average
common shares outstanding basis;     (p)   Any of items (a) through (n) on a
diluted basis as defined in the Financial Accounting Standards Board (“FASB”)
Statement of Financial Accounting Standards (“SFAS”) No. 128 including
authoritative interpretations or amendments thereof which may be issued from
time to time as long as such interpretations or amendments are utilized on the
consolidated statements of operations or statement of operations, as applicable,
or in the notes to the consolidated financial statements;     (q)   Common share
price;     (r)   Total shareholder return expressed on a dollar or percentage
basis as is customarily disclosed in the proxy statement accompanying the notice
of annual meetings of shareholders;     (s)   Percentage increase in comparable
store sales;     (t)   Gross profit (loss) or gross margin (loss) (as the case
may be);     (u)   Economic value added;

11



--------------------------------------------------------------------------------



 



  (v)   Any of items (a) through (u) with respect to any subsidiary, Affiliate,
business unit, business group, business venture or legal entity, including any
combination thereof, or controlled directly or indirectly by the Company whether
or not such information is included in the Company’s annual report to
shareholders, proxy statement or notice of annual meeting of shareholders;    
(w)   Any of items (a) through (u) above may be determined before or after a
minority interest’s share as designated by the Committee;     (x)   Any of items
(a) through (u) above with respect to the period of service to which the
performance goal relates whether or not such information is included in the
Company’s periodic filings, annual report to shareholders, proxy statement or
notice of annual meetings of shareholders;     (y)   Total shareholder return
ranking position meaning the relative placement of the Company’s total
shareholder return [as determined in (r) above] compared to those publicly held
companies in the Company’s peer group as established by the Committee prior to
the beginning of a vesting period or such later date as permitted under the
Code. The peer group shall be comprised of not less than eight and not more than
sixteen companies, including the Company; or     (z)   With respect to items
(a), (b), (o) and (p) above, other terminology may be used for “income
(loss) per common share” (such as “Basic EPS,” “earnings per common share,”
“diluted EPS,” or “earnings per common share-assuming dilution”) as contemplated
by SFAS No. 128, as amended, revised or superseded.

The Committee in its sole discretion, in setting the performance objectives in
the time prescribed in Section 5, may provide for the making of equitable
adjustments (including the income tax effects attributable thereto), singularly
or in combination, to the performance criteria in A above of this Appendix in
recognition of unusual or non-recurring events, transactions and accruals for
the effect of the following qualifying objective items:

  (aa)   Asset impairments as described in SFAS No. 144, as amended, revised or
superseded;     (bb)   Costs associated with exit or disposal activities as
described by SFAS No. 146, as amended, revised or superseded;     (cc)  
Amortization costs associated with the acquisition of goodwill or other
intangible assets, as described by SFAS No. 142, as amended, revised or
superseded;     (dd)   Merger integration costs;     (ee)   Merger transaction
costs;     (ff)   Any profit or loss attributable to the business operations of
a reportable segment as described by SFAS No. 131 as amended, revised or
superseded;     (gg)   Any profit or loss attributable to a reportable segment
as described by SFAS No. 131, as amended, revised or superseded or an entity or
entities acquired during the period of service to which the performance goal
relates;     (hh)   Any specified Tax settlement(s) (or combination thereof)
with a Tax authority;     (ii)   The relevant Tax effect of new Tax legislation
enacted after the beginning of the Performance Period or other changes in Tax
law;     (jj)   Any extraordinary item, event or transaction as described in
Accounting Principles Board Opinion (“APB”) No. 30, as amended, revised or
superseded;     (kk)   Any unusual in nature, or infrequent in occurrence items,
events or transactions (that are not “extraordinary” items) as described in APB
No. 30, as amended, revised or superseded;     (ll)   Any other non-recurring
items or other non-GAAP financial measures (not otherwise listed);

12



--------------------------------------------------------------------------------



 



  (mm)   Any change in accounting as described in APB No. 20, as amended,
revised or superseded;     (nn)   Unrealized gains or losses on investments in
debt and equity securities as described in SFAS No. 115, as amended, revised or
superseded;     (oo)   Any gain or loss recognized as a result of derivative
instrument transactions or other hedging activities as described in SFAS
No. 133, as amended, revised or superseded;     (pp)   Shares-based compensation
charges as described in SFAS No. 123, as amended, revised or superseded;    
(qq)   Any gain or loss as reported as a component of other comprehensive income
as described in SFAS No. 130, as amended, revised or superseded;     (rr)   Any
gain or loss as a result of a direct or indirect guarantee, as described in FASB
Interpretations (“FIN”) No. 45, as amended, revised or superseded;     (ss)  
Any gain or loss as the result of the consolidation of a variable interest
entity as described in FIN No. 46, as amended, revised or superseded;     (tt)  
Any gain or loss as a result of litigation, judgments or lawsuit settlement
(including class action lawsuits); or     (uu)   Any charges associated with the
early retirement of debt obligations.

13